Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction/Election

Applicant's election with traverse of Group II(Claims 3-6)  in the reply filed on August 2, 2022 is acknowledged.  The traversal is on the ground(s) as argued by applicants in italics,  “All three groups are drawn to methods and do not constitute separate patentable classes. All three groups are also drawn to a single core concept - alleviating damage to an organ or tissue by applying coffee extract. Groups II and III particularly, will necessarily be searched together. Group II recites preserving an organ or tissue and Group II recites inhibiting necrosis. While there is a difference in these terms there is also overlap. Necrosis is inhibited when an organ or tissue is preserved. Not only does searching all three groups together present no undue burden but Groups II and III necessarily must be searched together. Even if the restriction of Groups I and II is maintained, Groups II and II still should be rejoined.”
This argument is not persuasive because the three groups lacked unity of invention. The prior art document, Ohashi, cited in the restriction teaches a preservation solution with a coffee extract.  That was the one technical feature shared by all groups in the restriction.  Because this feature is already taught in the prior art, it is not a special technical feature and thus restriction between Groups I-III was appropriate.
A method of preservation does not necessarily equate to a method of inhibiting necrosis.  For example, a method of preservation can be a method of preventing an unwanted bacterial infection/contamination.  The preservation method does not necessarily have to prevent cell death.   
However, methods of inhibiting necrosis must inhibit cell death because necrosis is defined as the death of most or all of the cells.  Because of such differences, the two inventions will not be examined together.  Examiner came to this conclusion without relying on the findings of the WO search report.  
Applicants argue that there would be no burden for examiner to examine the additional groups.  This application was restricted because the three groups were not linked in a way so that they formed a single general concept under PCT Rule 13.1.  The shared technical feature was not a special technical feature since it was taught in the prior art.  Burden is analyzed when restricting US applications, not 371 applications.
Applicants also argue that the PCT phase and Japanese patent office recognized unity.  National phase applications are not bound by unity of invention opinions from foreign patent offices or PCT phases.
Furthermore,  a method of preservation and a method of necrosis are two distinct methods.  Each is classified differently in the CPC classification system; and therefore, each group would require distinct searching and consideration.   
The requirement is still deemed proper and is therefore made FINAL.

Claims Objection

Claim 4 is objected to because of the following informalities:  “the cells is” should be –the cells is/are--  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-6 rejected under 35 U.S.C. 101 because  the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a method of preserving an organ, a tissue or cells of a living body by using a medium comprising a coffee extract. This judicial exception is not integrated into a practical application because people routinely drink coffee which is a hot water coffee extract.  Drinking coffee puts the coffee extract into contact with the tissues/organs/cells in an individual’s body.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because coffee (a hot water extract) has been routinely consumed for centuries.  There is nothing presented in the independent and/or dependent claims which distinguishes the claims from drinking coffee.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runti “Arabica coffee extract shows antibacterial activity against Staphylococcus epidermis and Enterococcus faecalis and low toxicity” Food and Science and Technology 62 (2015) 108-114.  This reference is cited in the IDS and provided by applicant.  

Runti teaches a method of preserving cells from a bacterial infection using a medium comprising a coffee extract (Abstract, Page 113) as in instant Claim 3, the cells are preserved at a non-freezing low temperature.  Page 110, Section 2.6 Cytotoxicity towards eukaryotic cells teaches a cell culture temperature of 37°C as in instant Claim 4, The coffee extract was produced under a hot water extraction process (Page 109, Section 2.2. Preparation of the regular and decaffeinated total coffee extracts) as in instant Claim 5-6

The reference anticipates all the claim limitations

Claim(s) 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danielle Walker’s Against the grain “Pumpkin Spice Latte” https://againstallgrain.com/2014/10/16/pumpkin-spice-latte/

	Ms. Walker teaches that pumpkin spice lattes can be easily made with 2 cups of dark brewed coffee or espresso.  Brewing involves a hot water extraction process of coffee/espresso.  This beverage has a low enough temperature to permit consumption and exposure to the organs and/or tissues of an individual.  Therefore, claims 3-6 are anticipated.
The reference anticipates all the claim limitations


Claim(s) 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi “Journal of Mammalian Ova Research Vol 32, No. 2, page S16, April 2015.  This reference is cited in the IDS and provided by applicant.  

Ohashi teaches a method of preserving egg cells by using a medium comprising a coffee extract (Object Section, Method Section, and Results and Consideration Section) as in instant Claim 3, wherein the cells are preserved at a non-freezing low temperature (Method and Results and Consideration Section) as in instant Claim 4 

The reference anticipates all the claim limitations


Conclusion

All claims stand rejected 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632